


110 HR 2321 IH: National Ag Science Center Act of

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2321
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mr. Cardoza (for
			 himself, Mr. Radanovich,
			 Mr. Costa, and
			 Mr. Nunes) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To authorize the designation of the facility under
		  development by the Stanislaus Ag Center Foundation, in Stanislaus County,
		  California, as the National Ag Science Center.
	
	
		1.Short titleThis Act may be cited as the
			 National Ag Science Center Act of
			 2007.
		2.Designation of
			 National Ag Science Center in Stanislaus County, California
			(a)FindingsCongress finds the following:
				(1)The State of
			 California is a preeminent producer of more than 350 different agricultural
			 commodities, including more than 90 percent of all of the tomatoes and grapes
			 produced in the United States, all of the commercial almonds, dates, figs,
			 olives, cling peaches, prunes and raisins produced in the United States, and
			 one out of every five glasses of milk consumed in the United States.
				(2)California is the
			 leading State in terms of agricultural exports, annually shipping more than $7
			 billion dollars worth of agricultural commodities around the world.
				(3)The total
			 investment by California’s 78,500 farms in terms of direct and indirect
			 economic impact is staggering, and, if California is going to keep its
			 agricultural industry strong and vibrant, it must focus on the needs of farmers
			 who are valuable contributors to the economic, social, and cultural life of the
			 State and the United States.
				(4)Since 1945,
			 agricultural land has been rapidly disappearing across California, as soil
			 erosion, urbanization, the growth of deserts, and salinization have all
			 contributed to loss of productive farmland. If these trends continue,
			 California will no longer be able to supply food for its population, let alone
			 the United States, and will be unable to export food to the rest of the
			 world.
				(5)As
			 Americans grow more and more detached from the great agrarian history of the
			 United States, fewer Americans understand the fundamental importance of
			 agriculture to American society.
				(6)Educating young
			 Americans about agriculture and its importance to the United States nation is
			 an investment that will pay off in future benefits.
				(7)Greater public
			 understanding and appreciation of the importance of agriculture to California,
			 the United States, and the world is needed to secure a positive future, in
			 which the United States can rely on healthy food that is produced domestically.
			 Citizens of all ages, especially youth, must play a meaningful, hands-on role
			 in determining the future of California agriculture.
				(8)As planners,
			 conservationists, and other interested persons around the State of California
			 organize to help protect agricultural resources, the proposed National Ag
			 Science Center in Stanislaus County, California, is preparing to educate and
			 alert future generations about the need to preserve agricultural land and to
			 foster an understanding of the importance of agriculture.
				(9)The mission of the
			 National Ag Science Center will be to provide exciting and fun agricultural
			 learning opportunities and resources in order—
					(A)for young people
			 to learn how a vibrant agricultural economy is necessary for a vibrant
			 society;
					(B)to prepare young people for career and
			 leadership opportunities in agriculture; and
					(C)to assure a bright
			 future for all aspects of the agriculture industry.
					(10)According to
			 findings of the Center for Public Policy Studies at California State
			 University, Stanislaus, the National Ag Science Center will create or support
			 up to 359 new local jobs, create or support up to $57,500,000 in economic
			 activity and $15,200,000 in labor income through construction of the new
			 facility, generate as much as $8,500,000 in total annual economic activity, and
			 result in as much as $3,400,000 in total annual labor income.
				(11)On September 14,
			 2005, the Yosemite Community College District Board, in Stanislaus County,
			 California, voted unanimously to approve the dedication of a 3.5 acre site on
			 the West Campus of Modesto Community College for the National Ag Science
			 Center.
				(12)Establishment of
			 the National Ag Science Center is in the national interest, as the proposed
			 Center will enable future generations to help assure a healthy and profitable
			 place for agriculture in the economy of California and the United
			 States.
				(b)DesignationThe
			 facility under development by the Stanislaus Ag Center Foundation, in
			 Stanislaus County, California, may be known and designated as the
			 National Ag Science Center.
			
